IN THE
TENTH COURT OF APPEALS










 

No. 10-08-00384-CV
 
American Housing Foundation 
and College Station Texas 
Southgate Village, LTD.,
                                                                                    Appellants
 v.
 
Brazos County Appraisal District,
                                                                                    Appellee
 
 

From the 361st District Court
Brazos County, Texas
Trial Court No. 06-002010-CV-361
 

MEMORANDUM OPINION





 
            Appellants American Housing Foundation
and College Station Texas Southgate Village, Ltd. appealed the trial court’s
judgment rendered against them.  Appellants now file a motion to dismiss their
appeal stating that they no longer wished to pursue the appeal.  The
certificate of conference states that appellee is unopposed to the motion.
            Accordingly, this appeal is
dismissed.  See Tex. R. App. P.
42.1(a)(1).
 
                                                                        TOM
GRAY
                                                                        Chief
Justice
 
Before
Chief Justice Gray,
            Justice
Reyna, and
            Justice
Davis
Appeal
dismissed
Opinion
delivered and filed February 11, 2009
[CV06]


#160;                                           PER CURIAM

Before Chief Justice Gray,
      Justice Vance, and
      Justice Reyna
Appeals dismissed
Opinion delivered and filed April 28, 2004
Do not publish
[CR25]